IMNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-10 are pending.

2.  Applicant’s IDS, filed 9/27/2019, is acknowledged and has been considered. 

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. Claims 1-2 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The Guidelines for the Examination of Patent Applications "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

An immunoglobulin binding peptide that includes an amino acid selected from the group consisting of SEQ ID Nos: 1-5 which includes an amino acid substitution at the 8th position with one of the recited amino acids and further including at least one deletion, substitution and/or addition in the first amino acid sequence at one or more positions other than the 8th position is currently encompassed by the claims. 

The specification discloses amino acid SEQ ID NO: 1-5 from Protein G (“Spg”) where the sequences are altered at the specified 8th position with for example Asp. Lue His, Ile and Lys (see sequences 22-26). However, the sequences retain the other wild type amino acids in the sequences.

The specification also discloses that that Protein G ligands which bind to immunoglobulins were known in the art. For example, Protein-G Sepharose 4 Fast Flow is a commercially altered SpG resin (see specification as filed p. 2, lines 10-12). 

Using phage display technology, researchers modified the lgG binding Z domain into an lgA binding peptide designated as Affibody lgA1 or modified Z domain. This peptide binds both human lgA 1 and lgA2. The original lgG binding affinity was completely lost with these modifications (see Qiu, WO 2007/019376, p. 16, lines 21-25).

Within the Protein L context, Gore (WO 00/150803) discloses that substitutions at positions 39, 53 and 57 and an insertion between positions 59 and 60 markedly affecting immunoglobulin binding affinity (see p. 30, lines 19-21 and Table 3). 

Kossiakoff (J Immunological Methods, (2014, IDS Ref) discloses that an 8 point mutation of the C2 domain of Protein G demonstrated a preference for the human IgG1 isotype as its affinity was decreased by a factor of 20-50 fold for IgG2, IgG3 and IgG4, suggesting subtle differences in domain orientation impact binding (p. 27, right hand column 2nd ¶). 

Hober (Protein Engineering, 15(10) 2018, IDS Ref; see p. 841 1st ¶) also teaches that while single mutations N7A and N36A in the C domain of SpG resulted in constructs with retained affinity to Fc, a significant decrease in affinity to IgG was observed when substituting Asn34 (see also Kossiakoff above which cites Hober and states that the N7A/N36A double mutant led to a loss of Fab binding affinity, presumably because of the critical contacts Asn36 provides in the Protein G-Fa complex). 
While applicant has clearly shown position of various recited amino acid substitutions of the claimed amino acid positions, the claims as noted supra include not only these substitutions but also a “second amino acid sequence” which further includes “one deletion, substitution and/or addition at one or more positions other than the 8th position”.
As noted supra, “[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at1568-69).

It is not clear from applicant’s disclosure that the particular amino acid substitutions disclosed with respect to the claimed sequences and even given that many other substitutions of SpG where the ligand maintained immunoglobulin binding were known in the art would be indicative of the other numerous myriad of potential sequences claimed. As noted by the references above, even one particular amino acid substitution can have consequences with respect to the immunoglobulin binding ability of SpG.

It is noted that one of ordinary skill in the art would recognize applicant as in possession of the currently claimed “third amino acid sequence” which has a sequence of 80% of more with the first amino acid sequence provided that the amino acid substitution at the 8th position is not further mutated given the claimed percentage identity and also the state of art of the many substitutions which were known in the art with respect to mutating SpG while retaining immunoglobulin binding. 

Note too that claim 4 is not subject to the rejection because the specification discloses for example that the kind of amino acid at the N-terminal makes no difference on the function of the Spg-beta domain (see p. 17, lines 25-30). 


Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindman et al. (Biophysical Journal, 90 (2006)), as evidenced by the specification as filed at p. 12, lines 27-28.

Lindman teaches a variant protein G B1 domain which includes the mutation N8D. As is evidenced by the specification as filed at p. 12, lines 27-28, SpG-B1 corresponds to currently claimed SEQ ID NO: 1. N8D is also the “Asp” substitution claimed.

The reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.  Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable as being anticipated by Kossiakoff et al. (US 2018/0044385), in view of Lindman et al. (Biophysical Journal, 90 (2006) as evidenced by the specification as filed at p. 11, lines 26-30 and p. 12, lines 27-28).

Kossiakoff teaches that immunoglobulin binding proteins (IBPs) are broadly used as reagents for the purification of antibodies and that among the IBPs the most widely used include Protein G (¶4). 

With respect to base claim 1, Kossiakoff teaches polypeptides that include modified Protein G Fab-binding regions which are engineered to have improved affinity over the wild-type for the Fab region (¶5). Kossiakoff teaches that the protein G Fab-binding domain (C domain) may be any C domain from a protein G. . Kossiakoff teaches that amino acid sequence variants of protein G Fab binding domains can be substitutional, insertional or deletion variants (¶11)

Kossiakoff further teaches a variant designated as “Protein -G-HS A1” published as SEQ ID NO: 62 which includes a sequence having 99% sequence identity to applicant’s currently claimed SEQ ID NO: 1: (see alignment below)

Query Match             99.0%;  Score 284;  DB 16;  Length 185;
  Best Local Similarity   94.6%;  
  Matches   53;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTYKLILXGKTLKGETTTEAVDAATAEKVFKQYANDNGVDGEWTYDDATKTFTVTE 56
              |||||:::||||||||||||||||||||||||||||||||||||||||||||||||
Db         60 TTYKLVINGKTLKGETTTEAVDAATAEKVFKQYANDNGVDGEWTYDDATKTFTVTE 115



Kossiakoff further teaches that a key determinant in the successful regeneration of a protein affinity reagent is the stability of the scaffold throughout the purification and cleaning process. Kossiakoff teaches that to establish whether there were residue types that could substitute for the asparagine residues without diminishing binding, these residues were includes in the region of Protein-G randomized during affinity maturation and that bio-panning was able to identify a number of variant where the base-labile Asn residues were replaced, including a “Protein-G-A1” variant which was engineered to include an N13A mutation (¶s211-212)

With respect to claim 4, Kossiakoff teaches that in some embodiments the variant includes a N-terminal region immediately before the sequence (¶s24, 65) or a C-terminal region (claim 14). 

With respect to claim 5, Kossiakoff teaches that two or more  of the protein G variants may be fused directly to each other through a linker (¶32).

With respect to claims 6-7, Kossiakoff teaches  a solid support capable of immobilizing the target antigen (¶42). Kossiakoff teaches purification of Fabs from protein G-A1 resin (¶54). Kossiakoff teaches altered Protein G variants have advantages in protein purification since a column or solid support which includes the polypeptides can be efficiently cleansed without significant loss of the bound polypeptide (¶21). Kossiakoff teaches an isolated variant with a pH-dependent affinity, enabling facile control of the protein-G-Fab interaction (¶175). Kossiakoff further teaches a Protein G-A1 fusion conjugated via an introduced N-terminal cysteine to Sulfo-link Resin (¶209). 

With respect to claims 8-10, Kossiakoff teaches that the polypeptides may be encoded by a nucleic acid molecules comprised in a vector (¶s128-134). 

Lindman teaches a variant of protein G b1 domain which includes the mutation N8D. As is evidenced by the specification as filed at p. 12, lines 27-28, SpG-B1 corresponds to currently claimed SEQ ID NO: 1. 

The prior art teachings differ from the claimed invention in the recitation that the altered immunoglobulin-binding peptide is for example SEQ ID No: 1, wherein an amino acid residue at the 8th position is substituted by Asp.

Lindman teaches a variant protein G B1 domain which includes the mutation N8D. As is evidenced by the specification as filed at p. 12, lines 27-28, SpG-B1 corresponds to currently claimed SEQ ID NO: 1. N8D is also the “Asp” substitution claimed. 

As also evidenced by the specification at p. 11, lines 26-30, the “B domain” is also referred to as the “C domain). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted as a particular mutated/variant Protein G B1 domain the particular protein G B1 domain taught by Lindman as having an N8D point mutation for one of the mutated/variants B (“C” domains) taught by Kossiakoff. Those of skill in the art would have had reason to do so because Lindman teaches that the N8D variant Protein G B1 domain has an advantageous stability profile given that it does not deamidate under conditions of elevated pH and temperature (see p. 2912, lines 1-4). Protein stability is one of the key determinants taught by Kossiakoff for a variant B/C domain (see ¶s210-211). The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. Claim 1 and 3-10 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-8 of US Patent No: 10,556,944, in view of Kossiakoff et al. (US 2018/0044385) and Lindman et al. (Biophysical Journal, 90 (2006) as evidenced by the specification as filed at p. 11, lines 26-30 and p. 12, lines 27-28). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘944 claim  a Fab (immunoglobulin) region-binding peptide which includes an amino acid sEQ ID NO: 1 derived from the B1 domain of protein G with substitutions selected from the 13th, 19th, 30th and 33rd positions. (see claim 1 of the ‘944).
The ‘944 differs from the current application in that the ‘944 does not claim the peptide SEQ ID NO: 1 with one of the specified amino acid positions at N8 such as N8D in the current application. 
However and as noted supra, t would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted as a particular mutated/variant Protein G B1 domain the particular protein G B1 domain taught by Lindman as having an N8D point mutation for one of the mutated/variants B (“C” domains) taught by Kossiakoff.
Note that the ‘944 also claims a method for producing the binding protein which includes contacting an affinity separation matrix which includes the peptide and then separating the Fab region-containing proteins from the matrix (see claims 6-7). Other differences not claimed in the ‘944 would be obvious to one of ordinary skill in the art in view of Kossiakoff as has been discussed above. 



11. no claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 17, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644